Citation Nr: 0522573	
Decision Date: 08/18/05    Archive Date: 08/25/05

DOCKET NO.  04-15 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for boils and a rash, 
claimed as secondary to herbicide exposure.

3.  Entitlement to service connection for erectile 
dysfunction, claimed as secondary to service-connected 
diabetes mellitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1965 to 
November 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 RO decision that denied 
service connection for PTSD, for boils and a rash claimed as 
consequent to herbicide exposure, and for erectile 
dysfunction claimed as secondary to service-connected 
diabetes mellitus. 

The Board notes that service connection for tinea cruris was 
previously denied in final rating decisions in December 1985 
and December 1993.  The current decision addresses, in part, 
the claim for service connection for a skin rash (not 
including tinea cruris) and boils.  The Board considers the 
aforementioned claim to be a new claim and not subject to 
rules regarding "new and material evidence."  Regarding the 
claim for service connection for erectile dysfunction, the 
Board notes that this is a new claim as the veteran is 
arguing a new theory of entitlement, namely that such is 
secondarily related to his diabetes mellitus.  To the extent 
that he argues that any erectile dysfunction is directly 
related to Agent Orange exposure, the Board refers such 
matter to the RO for initial consideration.

The veteran testified in a Travel Board hearing before the 
undersigned Acting Veterans Law Judge in August 2004.  A 
transcript of that testimony has been associated with the 
file.

The Board has recharacterized the issues on appeal in order 
to better represent the veteran's stated interests. 

It is noted that the veteran sent in medical evidence in 
support of his claim for service connection for erectile 
dysfunction in April 2005.  This evidence was not timely 
received and will not be considered in the following 
decision.  38 C.F.R. § 20.1304.


FINDINGS OF FACT

1.  There is no current diagnosis of PTSD. 

2.  There is no evidence that the veteran's claimed boils and 
a skin rash (not including tinea cruris) are related to a 
disease, injury or event in service to include herbicide 
exposure.

3.  The veteran's erectile dysfunction has not been 
etiologically related to service-connected diabetes mellitus.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.304(c),(f), 4.125 (2004). 
 
2.  Boils and a rash were not incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(c), 3.307, 3.309 
(2004).

3.  Erectile dysfunction is not proximately due to, the 
result of, or aggravated by his service-connected diabetes 
mellitus.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.310(a) (2004); Allen v. Brown, 7 Vet. App. 439 
(1995).
  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
2002)) became law.  VA has also redefined the provisions of 
38 C.F.R. § 3.159 in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-32 (August 29, 2001) (codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2004)).  This law 
redefined the obligations of VA and imposed an enhanced duty 
on VA to assist a claimant in developing his claim.  The VCAA 
also imposed an enhanced duty on VA to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is generally considered to be 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA § 7(a), 114 Stat. 
2096, 2099-2100 (2000).  
The veteran's claim was submitted after enactment of the 
VCAA.  The VCAA accordingly applies to the instant case.

The VCAA requires VA to notify a claimant of the provisions 
of the VCAA and also to notify the claimant of the evidence 
necessary to develop his claim.  As part of the notice, VA is 
to specifically inform the claimant, and the claimant's 
representative if any, of which portion of the evidence, if 
any, VA will obtain, and which portion, if any, the claimant 
must obtain.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Also, the United States Court of Appeals for Veteran 
Claims' (Court's) decision in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) held, in part, that a VCAA notice consistent 
with 38 U.S.C.§ 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide, 
and (4) request or tell that claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim."  This new 
fourth element of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

In the present case, a substantially complete application for 
service connection was received in January 2003; the claim 
was denied by rating decision in August 2003.  The RO sent 
the veteran VCAA duty-to-assist letters in February and May 
2003, prior to the rating decision.  Neither of these two 
duty-to-assist letters expressly satisfied the fourth element 
("give us everything you've got") cited in Pelegrini.  
However, as will be discussed below, the VCAA provisions have 
been considered and complied with.  There is no indication 
that there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the veteran.  As such, there is no indication that there is 
any prejudice to the veteran by the order of the events in 
this case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events is not shown to have any 
effect on the case or to cause injury to the claimant.  As 
such, the Board concludes that any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th 
Cir. 1985).

Although the VCAA notice letters that were sent to the 
veteran did not expressly contain the fourth element, the 
Board finds that the veteran was otherwise fully notified of 
the need to give VA any evidence pertaining to his claim.  
The VCAA duty-to-assist letters, the original rating 
decision, and the Statement of the Case (SOC) in March 2004 
all listed the evidence on file that had been considered in 
formulation of the decision.  All the VCAA requires is that 
the duty to notify is satisfied, and that claimants are given 
the opportunity to submit information and evidence in support 
of their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.112 (harmless error).  In 
this case, because each of the four content requirements of a 
VCAA notice has been fully satisfied, any error in not 
providing a single notice to the veteran covering all content 
requirements is harmless error.   

The VCAA also places a heightened requirement on VA to assist 
a claimant in developing his claim.  In general, the VCAA 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence to substantiate his claim, 
unless no reasonable possibility exists that further evidence 
would aid in substantiating it.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2004).   In this case, RO 
obtained the veteran's service medical records.  Appellant 
has identified no medical providers, including VA, as having 
potentially relevant evidence for development.  The veteran 
was afforded a hearing before the Board, during which he 
presented argument in support of his claims. 

With regard to the issue of service connection for PTSD, VA 
is obligated to obtain relevant records pertaining to the 
claimant's active military service that are held of 
maintained by a government entity, if the claimant has 
furnished sufficient information to locate those records.  
38 U.S.C.A. § 5103A(b)(3)(c)(1) (West 2002).  In this case, 
appellant did not identify any service-related stressors with 
sufficient detail to enable VA to request verification by the 
United States Armed Services Center for Research of Unit 
Records or from appellant's branch of service.

The VCAA requires VA to afford a claimant a VA medical 
examination, or obtain a medical opinion, if VA determines it 
is necessary to decide the claim.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2004).  In this case, 
the veteran's Notice of Disagreement (NOD) contends that he 
was not afforded an adequate VA examination.  The Board finds 
that the duty to assist does not require that the veteran be 
afforded a VA examination at this point, for the reasons 
enumerated below.  

The VCAA states that VA will afford a claimant an examination 
if VA determines it is necessary to decide the claim, which 
clearly makes the decision discretionary to VA.   38 C.F.R. 
§ 3.159(c)(4)(i) (2004) (emphasis added).  Medical 
examination is necessary under the VCAA if the information 
and evidence of record does not contain sufficient medical 
evidence to decide the claim, but (A) contains competent lay 
or medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of a disability; (B) 
establishes that the veteran suffered an event, injury, or 
disease in service, or has a disease or symptoms listed in 38 
C.F.R. §§ 3.309. 3.313, 3.316, and 3.317 manifesting during 
an applicable presumptive period provided the claimant has 
the required service or triggering event to qualify for that 
presumption; and, (C) indicates that the claimed disability 
or symptoms may be associated with the established event, 
injury, or disease in service or with another service-
connected disability.  38 C.F.R. § 3.159(c)(4)(i) (2004).

Applying the requirements of the VCAA to the instant case, 
medical examination is not necessary for either the claimed 
PTSD or the claimed boils and skin rash because there is no 
competent medical or lay evidence of the current diagnosed 
disability or symptoms; see (A) above.  Medical examination 
is not necessary in regard to the claimed erectile 
dysfunction because there is no indication that the 
disability is associated with the service-connected diabetes; 
see (C) above. The Board accordingly finds that VA does not 
have an unfulfilled obligation under the VCAA to afford the 
veteran a VA medical examination at this point. 

The Board further notes that medical examination is not 
warranted at this point in regard to the PTSD claim because 
one of the medical examiner's responsibilities is to 
formulate an opinion as to whether it is at least as likely 
as not that the claimed PTSD is related to a verified in-
service stressor; since in this case there is no verified 
stressor, examination at this point would be fruitless.  
Remands that would only result in imposing additional burdens 
on VA, with no benefit flowing to the claimant, are to be 
avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Since the veteran has been advised of the evidence necessary 
to substantiate the claim, and since all available evidence 
has been obtained and properly developed, there is no further 
action to be undertaken to comply with the VCAA or its 
implementing regulations.  The Board will accordingly 
adjudicate the issue, since doing so poses no risk of 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384 
(1993).



II.  Factual Background

The veteran's service medical records are on file.  There is 
no indication therein that the veteran was treated for 
physical or mental trauma in service, or that he had a 
psychiatric disorder at the time of his discharge.  The 
veteran was treated for tinea cruris in July and August 1967.  
The veteran's separation physical examination in November 
1967 noted no defects or abnormalities.

The veteran submitted a claim for service connection for skin 
fungus, claimed as consequent to Agent Orange, in September 
1985.  

The veteran had a VA medical examination in November 1985.  
He complained of a rash in the groin area that began in 
Vietnam.  The examiner's impression was tinea cruris.

The RO issued a rating decision in December 1985 that denied 
service connection for tinea cruris as consequent to exposure 
to Agent Orange.  The veteran was notified of the decision 
but did not appeal within one year.

The veteran submitted a claim for service connection for a 
rash on his thighs and for sexual problems (claimed as 
consequent to Agent Orange) in August 1993.  The RO issued a 
rating decision in December 1993 denying service connection.  
The veteran filed a Notice of Disagreement (NOD) in January 
1994.

The veteran's wife submitted a statement in January 1994 
stating that she had observed appellant apply foot powder to 
a rash on his inner thighs.  She also stated that their sex 
life had been in decline from 1970 to 1994.

The veteran testified before RO's Hearing Officer in March 
1994 in regard to his claim for tinea cruris.  He testified 
that he had a rash on the inner thighs that had its onset in 
service; he was given foot powder and salve, and the 
condition went away (page 2-3).  However, the condition 
recurred at intervals of two to three months; one such 
recurrence was shortly after his discharge from service (page 
3-5).  The veteran did not consult a physician after 
discharge, but the condition kept recurring and then going 
into remission (page 6-7).  The veteran believed that his 
decreasing sex drive was consequent to the tinea cruris (page 
8).  The veteran's current rash and lesions are identical to 
those that he experienced in service (page 9).

A hearing officer decision on May 1994 continued the denial 
of service connection for tinea curis.  The veteran did not 
file a VA Form 9 to continue his appeal.

The veteran submitted a request in April 1998 to reopen his 
claim for service connection for impotence.  The RO issued a 
rating decision in November 1998 denying service connection, 
based on a determination that the claim was not well 
grounded.  The veteran was notified of the decision but did 
not appeal.

The veteran submitted a claim for service connection for 
Agent Orange in December 2000.  A rating decision of January 
2002 granted service connection for diabetes mellitus type 
II, presumed consequent to Agent Orange, with initial 
disability rating of 20 percent.

In January 2003, the veteran submitted the instant claim for 
service connection for PTSD and erectile dysfunction.  He 
submitted the instant claim for service connection for rash 
in March 2003.  

In support of his claim, the veteran submitted a letter from 
Dr. W.E.G., a private physician, dated December 2002.  The 
letter asserts that the veteran had a history of erectile 
dysfunction, which appellant attributed to Agent Orange 
exposure.  Dr. W.E.G. recommended that appellant be examined 
by a urologist to determine whether his erectile dysfunction 
may be some kind of service-related medical problem.  Dr. 
W.E.G.'s letter did not assert a relationship between the 
erectile dysfunction and either Agent Orange or diabetes.

The veteran submitted a PTSD questionnaire in support of his 
claim.  His claimed stressors included the following:  (1) 
Exposure to Agent Orange, with consequent boils, rash, and 
diabetes.  (2) Exposure to mortar fire.  (3) Observing troops 
become hurt on their way to the perimeter.

The veteran testified before the Travel Board in August 2004.  
He testified that his PTSD was caused by exposure to mortar 
fire and exposure to small arms fire on the front lines (page 
3).  He saw soldiers become injured, but he did not witness 
soldiers being killed (page 4).  He began to have a rash in 
Vietnam for which he was given foot powder; he also 
experienced boils in hot weather; subsequent treatment for 
the boils at a private medical provider has failed to 
identify a cause for the boils (page 4-6 and page 11).  He 
does not know when he began to experience erectile problems, 
since the condition came on gradually, but the erectile 
problems began before he was diagnosed with diabetes (page 6-
7).  He was told by a VA urologist that erectile dysfunction 
is a common side effect of diabetes (page 10-11).  He has not 
been diagnosed with PTSD although he currently sees a 
psychiatrist (page 8).  He cannot identify any specific 
stressors in Vietnam; he simply smoked dope and didn't care 
if he went back home or not (page 9).  His duties in Vietnam 
were to repair the upholstery in military vehicles (page 10).  

VA treatment record dated October 2004 shows that appellant 
received a prosthesis for his diagnosed erectile dysfunction.

III.  Analysis

Service connection basically connotes that the facts, shown 
by evidence, establish that a particular injury or disease 
resulting in disability was incurred coincident with service 
in the Armed Forces.  Each disabling condition shown by a 
veteran's service records, or for which he seeks a service 
connection, must be considered on the basis of the places, 
types, and circumstances of his service as shown by his 
service records, the official history of each organization in 
which he served, his medical records, and all pertinent 
medical and lay evidence.  Determinations as to service 
connection will be based on review of the entire evidence of 
record, with due consideration to the policy of VA to 
administer the law under a broad and liberal interpretation 
consistent with the facts in each individual case.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2004).


Entitlement to service connection for post-traumatic stress 
disorder (PTSD)

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor, and credible 
supporting evidence that the in-service stressor occurred.  
38 C.F.R. § 3.304(f) (2004).  

The first element of service connection for PTSD is medical 
evidence diagnosing the condition.  In this case, there is no 
diagnosis of PTSD on record, and the veteran testified that 
he has not been diagnosed with PTSD.

The Board emphasizes that service connection is only 
available for disability resulting from disease or injury 
that was incurred or aggravated in service. See 38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303.  "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability," and held 
that "[i]n the absence of proof of a present disability[,] 
there can be no valid claim."  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
143-44 (1992).

The Board has considered the veteran's assertions in reaching 
its decision on this claim, and does not doubt the sincerity 
of his beliefs.  However, as the veteran is a layperson 
without the appropriate medical training and expertise, he is 
not competent to provide a probative opinion on a medical 
matter, such as whether he, in fact, suffers from a current 
disability like PTSD.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").

Entitlement to service connection for boils and a rash, 
claimed as consequent to exposure to herbicides

There is a rebuttable presumption of exposure to herbicides 
if claimant served in Vietnam, even if there is no record of 
treatment in service.  38 U.S.C.A. §§ 1113, 1116; 38 C.F.R. § 
3.307 (2004).  This presumption exists only for diseases 
listed in 38 C.F.R. § 3.309(e).  Appellant was presumptively 
exposed to Agent Orange during his service in Vietnam, and in 
fact he has been granted service connection for diabetes 
under the Agent Orange presumption.  However, there is no 
evidence that his claimed boils and a skin rash are 
manifestations of any of the presumptive diseases listed in 
38 C.F.R. § 3.309.  The Secretary of Veterans Affairs has 
determined that there is no presumptive positive association 
between exposure to herbicides and any other condition for 
which the Secretary has not specifically determined that a 
presumption of service connection is warranted.   See Notice, 
59 Fed. Reg. 341-346 (1994); see also Notice, 61 Fed. Reg. 
41, 442-449 and 61 Fed. Reg. 57, 586-89 (1996); Notice, 64 
Fed. Reg. 59, 232-243 (Nov. 2, 1999).  The Agent Orange 
presumption therefore does not apply to these claimed 
conditions.

Notwithstanding the presumption, claimant can establish 
service connection for disability due to Agent Orange 
exposure with proof of direct causation.  Combee v. Brown, 34 
F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 
40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 
(Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).

In order to show direct causation, there must be: medical 
evidence of a current disability; medical evidence, or in 
some cases lay evidence, of in-service occurrence or 
aggravation of a disease or injury; and, medical evidence of 
a nexus between an in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999); Pond v. West, 12 Vet. App. 341, 346 (1999).  In the 
alternative, service connection may be established by a 
continuity of symptomatology between a current disorder and 
service.  Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991); see 
also 38 C.F.R. § 3.303.  Lay evidence of symptomatology is 
pertinent to a claim for service connection, if corroborated 
by medical evidence.  Rhodes v. Brown, 4 Vet. App. 124, 126-
27 (1993).

The first Hickson element is medical evidence of a current 
disability.  In this case, there is no medical evidence of 
current boils and a rash, and the first Hickson element is 
not satisfied.

The second Hickson element is medical or lay evidence of an 
injury or disease in service.  In this case, the service 
medical record shows that appellant was treated in service 
for tinea cruris.  However, final rating decisions of 
December 1985 and December 1993 denied service connection for 
tinea cruris, and absent submission of new and material 
evidence service connection cannot be granted for that 
disorder.  No other rashes are shown to have been manifest in 
service, and there is no indication of boils in service.  The 
second Hickson element is therefore not satisfied. 

The third Hickson element is medical evidence of nexus 
between the claimed disability and military service.  In this 
case, there is no such medical evidence of nexus.

Based on the analysis above, service connection is not 
warranted under either an Agent Orange presumption or under 
direct causation to Agent Orange.

Entitlement to service connection for erectile dysfunction, 
claimed as secondary to service-connected diabetes mellitus

Service connection may be granted for a disability found to 
be proximately due to, or the result of, a service-connected 
disease or injury.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a) (2004); Harder v. Brown, 5 
Vet. App. 183, 187-89 (1993).  Alternatively, additional 
disability is compensable under 38 C.F.R. § 3.310 when a 
nonservice-connected disability is aggravated by (not 
necessarily caused by) a service-connected disability; in 
such a case, the evaluation assigned is based on the degree 
of disability over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 Vet. 
App. 439 (1995).  

Generally, when a veteran contends that a service-connected 
disorder has caused or aggravated a secondary disability, 
there must be competent medical evidence of such causation or 
aggravation.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995); 
Jones v. Brown, 7 Vet. App. 134 (1994).  To prevail on the 
issue of secondary service causation, the record must show: 
(1) evidence of a current disability; (2) evidence of a 
service-connected disability; and, (3) medical nexus evidence 
establishing a connection between the current disability and 
the service-connected disability.  Wallin, supra.

The first step of the Wallin analysis is evidence of a 
current disability.  There is a VA clinical note on file 
showing a diagnosis of erectile dysfunction, and the Board 
accordingly finds that the first step of the Wallin analysis 
(evidence of a current disability) has been satisfied.

The second step of the Wallin analysis is evidence of a 
service-connected disability.  
In this case, the record shows that the veteran has service 
connection for diabetes mellitus, with a rating of 20 percent 
disabling.  The Board accordingly finds that the second step 
of the Wallin analysis has been satisfied.

The third step of the Wallin analysis is medical evidence of 
a nexus between the nonservice-connected disability and the 
service-connected disability.  In this case, there is no such 
medical evidence.  The veteran testified that his VA 
urologist told him that erectile dysfunction is a common side 
effect of diabetes, but hearsay medical evidence does not 
constitute competent medical evidence.  Robinette v. Brown, 8 
Vet. App. 69 (1995); Warren v. Brown, 6 Vet. App. 4 (1993).  
The Board accordingly finds that the third step of the Wallin 
analysis has not been satisfied.

Based on the analysis above, the Board finds that service 
connection for erectile dysfunction, as secondary to service-
connected diabetes mellitus, is not warranted.

Benefit of the doubt

When there is a proximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5.107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2004).  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).  In this case, the 
preponderance of the evidence is against the claim and the 
benefit-of-the-doubt rule does not apply.


ORDER

Service connection for PTSD is denied.

Service connection for boils and a rash, claimed as 
consequent to exposure to herbicides, is denied.

Service connection for erectile dysfunction, claimed as 
secondary to service-connected diabetes mellitus, is denied.




	                        
____________________________________________
	K. Parakkal
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


